Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-15 is/are pending in the application.
Application Notes
After careful review of the original specification, the Examiner notes that paragraph 0009-0010 includes a lexicographic definition for “valid voltage” - The term "valid voltage" appears to be described with reference to a transistor which receives a gate driving signal 
“[0009]      a transistor of which a control electrode in the pixel circuit is connected to the gate driving signal is an N-type transistor, and the valid voltage is a high voltage; or 
[0010]      a transistor of which a control electrode in the pixel circuit is connected to the gate driving signal is a P-type transistor, and the valid voltage is a low voltage”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Applicant’s original specification paragraph 0087 where “In the related art, as shown in FIG. 2,”).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraphs 0092, 0099 “S1”, “S2”, “S3”, “SN”, “SN+1”, “SN+2”, “SM”, “SM-1” are not found in figures 1-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: page 11, paragraph 0091, “unitss” should be “units”.
Paragraph 0095 does not make sense. “[0095] In at least one embodiment of the present disclosure, the voltage value of the valid voltage corresponding to the gate driving signal refers to: and when the electric potential of the gate driving signal is valid voltage, the electric potential of the gate driving signal. “  
Paragraph 0097 does not make sense [0097] In at least one embodiment of the present disclosure, the clock signal with the higher absolute value of the voltage value of the valid voltage means: and when the potential of the clock signal is the valid voltage, the potential of the clock signal is higher. “
Examiner notes that the following groupings of paragraphs appear to correspond to a single run-on sentence per grouping of paragraphs. Essentially 14 sentences span 84 paragraphs (see paragraphs 0084-00168 of Applicant’s original disclosure).
Group 1: 0084-0094, Group 2: 00103-00111, Group 3: 0012-0015, Group 4: 0016-00120, Group 5: 00123-00124, Group 6: 00127-00130, Group 7: 00132-00137, Group 8: 00140-00141, Group 9: 00142-00144, Group 10: 00146-00149, Group 11: 00153-00155, Group 12: 00157-00160, Group 13: 00162-00164, Group 14: 00165-00168. Formatting of incomplete phrases as paragraphs makes reading Applicant’s disclosure difficult to comprehend.  Especially with regard to attempting to map claimed features to the detailed disclosure.  It is customary that paragraphs are composed of at least one complete sentence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 7, 10 recites “when potentials of the clock signals are valid voltages”.  Claim 8 recites “when the gate driving circuit provides a gate driving signal for the gate line in the b-th display area, the clock signal generating circuit providing a b-th clock signal for the clock signal line; b is a positive integer less than or equal to B, when the potential of the a-th clock signal and the potential of the (a+1)-th clock signal are valid voltages, an absolute value of the potential of the (a+1)-th clock signal is larger than an absolute value of the potential of the a-th clock signal; a is a positive integer less than B.”.  Claim 9 recites “when the display picture on the display panel has the horizontal stripes, when the gate driving circuit provides a gate driving signal for the gate line in the display area corresponding to the brighter horizontal stripes, the clock signal generating circuit providing a first clock signal for the clock signal line; when the gate driving circuit provides a gate driving signal for the gate line in the display area corresponding to the darker horizontal stripe, the clock signal generating circuit providing a second clock signal for the clock signal line; when the potential of the first clock signal and the potential of the second clock signal are valid voltages”.  
Claims 1, 7-10 recite the conjunction “when” to recite steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. If the Applicant wishes the limitations to be positively recited, the claims must be amended to either recite limitation in the case wherein the conditional step does not occur or remove such a case from consideration.  Dependent claims 2-6, 11-15 inherit the deficiencies of the respective parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al, U.S. Patent Publication No. 20170110076 in view of Kurihara, U.S. Patent Publication No. 20040070579.
Consider claim 1, Hwang teaches a display driving module (see Hwang figure 1, element 300 driving controller), comprising a clock signal line (see Hwang figure 17, CKV, CKVB), a clock signal generating circuit (see Hwang figure 17, element 320) and a gate driving circuit (see Hwang figure 1, 100 gate driving circuit), wherein the gate driving circuit comprises multiple stages of gate driving units (see Hwang figure 5, SRC1-SCRn+2 driving stages); 

the clock signal generating circuit is electrically connected to the clock signal line and is configured to generate at least two clock signals and provide different clock signals to the clock signal line in a time-sharing manner (see Hwang paragraph 0162 and figure 17, CKV, CKVB and figure18 CKV, CKVB notice that VSS3_V1 is initially provided then at a later time VSS3_V2 according to pulse count value during one frame); 

the gate driving unit is electrically connected to the clock signal line and configured to generate a gate driving signal according to the clock signals on the clock signal line (see Hwang paragraph 0154 where gate driving circuit 100 generates gate signals G1 to Gn based on a vertical synch signal STV, a first clock signal CKV, and a second clock signal CKVB, which are received from the driving controller 300 through a signal line GSL); 

when potentials of the clock signals are off voltages, the potentials of different clock signals are different (see Hwang figure 18, Vss3_V1, VSS3_V2, VSS3_Vp and paragraphs 0154-0164 specifically for example paragraphs 0162-0163 where third voltage VSS3 of the first clock signal CKV and the second clock signal CKVB has a relationship of VSS3_V1>VSS3_V2> . . . >VSS3_Vp. As a result, the gate signal Gn provided to the nth gate line GLn farther away from the driving controller 300 has a more improved discharge speed than that of the gate signal G1 provided to the first gate line GL1 closer (e.g., adjacent) to the driving controller 300. Accordingly, even when a delay variation of the gate signals G1 to Gn according to the positions of the gate lines GL1 to GLn becomes greater as the size of the display panel DP shown in FIG. 1 becomes larger, the delay may be compensated for).

The difference between the instant claimed invention and Hwang is that the instant claimed invention recites “when potentials of the clock signals are valid voltages” which appears to be defined as on voltages (see paragraphs 0009-0010 of Applicant’s original specification) instead of discharging off voltages.  

Hwang discloses “gate signal Gn provided to the nth gate line GLn farther away from the driving controller 300 has a more improved discharge speed than that of the gate signal G1 provided to the first gate line GL1 closer (e.g., adjacent) to the driving controller 300” (see Hwang paragraphs 0162-0163).  In a related field of endeavor, Kurihara teaches providing an ON-signal voltage value that is larger depending on a distance from a source driver side so as to compensate for uneven brightness (see Kurihara figure 8, 21 and paragraphs 0009, 0025-0027, 0157-0158, 0197-0206).  One of ordinary skill in the art would have been motivated to have modified Hwang with the teachings of Kurihara to have compensated for ON-signal voltage value so as to compensate for uneven brightness to improve image display.

Consider claim 2, Hwang as modified by Kurihara teaches all the limitations of claim 1 and further teaches wherein the gate driving unit is configured to transmit the gate driving signal to a pixel circuit included in a display panel (see Hwang figure 1, PX and paragraph 0062, 0065 where gate driving circuit 100 generates gate signals G1 to Gn based on a control signal (hereinafter referred to as a gate control signal) received from the driving controller 300 through a signal line GSL, and outputs the gate signals G1 to Gn to the plurality of gate lines GL1 to GLn and pixels PX11 to PXnm are respectively connected to corresponding gate lines from among the plurality of gate lines GL1 to GLn); 

a transistor of which a control electrode in the pixel circuit is connected to the gate driving signal is an N-type transistor, and the valid voltage is a high voltage (see Hwang figure 3, TR and figure 2 where G1-Gn high level signals are illustrated); or a transistor of which a control electrode in the pixel circuit is connected to the gate driving signal is a P-type transistor, and the valid voltage is a low voltage.

Consider claim 3, Hwang as modified by Kurihara teaches all the limitations of claim 1 and further teaches wherein the clock signal generating circuit comprises a timing sequence controller (see Hwang figure 17, 310), a voltage generating sub-circuit (see Hwang figure 17, 320), a control sub-circuit (implicit see Hwang figure 17, DE, STV and paragraph 0162 where lock and voltage generator 320 may set the third voltage VSS3 of each of the first clock signal CKV and the second clock signal CKVB corresponding to the gate lines GL1 to GLi−1 of the first group to VSS3_V1. The clock and voltage generator 320 may set the third voltage VSS3 of each of the first clock signal CKV and the second clock signal CKVB corresponding to the gate lines GLi to GLh−1 of the second group to VSS3_V2. The clock and voltage generator 320 may set the third voltage VSS3 of each of the first clock signal CKV and the second clock signal CKVB corresponding to the gate lines GLh to GLn of the last P group to VSS3_Vp), and a clock signal generating sub-circuit (see Hwang figure 17, 320), 

wherein, the voltage generating sub-circuit is configured to generate an invalid voltage signal and at least two valid voltage signals and provide the invalid voltage signal to the clock signal generating sub-circuit (see Hwang figure 18,VSS3_V1, VSS3_V2, CKV high signal and Kurihara figure 12 and paragraphs 0009, 00235-0027 and 0197-0206 specifically for example paragraph 0025-0027 where voltage signal inputted to one of the plurality of scanning signal lines is higher than that inputted to another of the plurality of scanning signal lines located closer to the video signal driving circuit.); 

the timing sequence controller is configured to provide a control signal to the control sub-circuit through a control signal end and provide an input clock signal to the clock signal generating sub-circuit through an input clock signal end (see Hwang figure 17, element 310 timing controller, CONT, STV); 

the control sub-circuit is electrically connected to the control signal end and the voltage generating sub-circuit and is configured to provide a corresponding valid voltage signal in the at least two valid voltage signals to the clock signal generating sub-circuit under a control of the control signal (see Hwang figure 17, element 310, 320 and paragraph 0162); 

the clock signal generating sub-circuit is electrically connected to the timing sequence controller, the control sub-circuit, and the clock signal line, and is configured to generate a corresponding clock signal according to the input clock signal, the invalid voltage signal, and the corresponding valid voltage signal, and to provide the clock signal to the clock signal line (see Hwang figure 17, element 310, 320 and paragraph 0162).

Consider claim 7, Hwang teaches a display driving method, applied to a display driving module (see Hwang figure 1, element 300 driving controller), wherein the display driving module comprising a clock signal line (see Hwang figure 17, CKV, CKVB), a clock signal generating circuit (see Hwang figure 17, element 320) and a gate driving circuit (see Hwang figure 1, 100 gate driving circuit), wherein the gate driving circuit comprises multiple stages of gate driving units (see Hwang figure 5, SRC1-SCRn+2 driving stages); 

the clock signal generating circuit is electrically connected to the clock signal line and is configured to generate at least two clock signals and provide different clock signals to the clock signal line in a time-sharing manner (see Hwang paragraph 0162 and figure 17, CKV, CKVB and figure18 CKV, CKVB notice that VSS3_V1 is initially provided then at a later time VSS3_V2 according to pulse count value during one frame); 

the gate driving unit is electrically connected to the clock signal line and configured to generate a gate driving signal according to the clock signals on the clock signal line (see Hwang paragraph 0154 where gate driving circuit 100 generates gate signals G1 to Gn based on a vertical synch signal STV, a first clock signal CKV, and a second clock signal CKVB, which are received from the driving controller 300 through a signal line GSL); 

when potentials of the clock signals are off voltages, the potentials of different clock signals are different (see Hwang figure 18, Vss3_V1, VSS3_V2, VSS3_Vp and paragraphs 0154-0164 specifically for example paragraphs 0162-0163 where third voltage VSS3 of the first clock signal CKV and the second clock signal CKVB has a relationship of VSS3_V1>VSS3_V2> . . . >VSS3_Vp. As a result, the gate signal Gn provided to the nth gate line GLn farther away from the driving controller 300 has a more improved discharge speed than that of the gate signal G1 provided to the first gate line GL1 closer (e.g., adjacent) to the driving controller 300. Accordingly, even when a delay variation of the gate signals G1 to Gn according to the positions of the gate lines GL1 to GLn becomes greater as the size of the display panel DP shown in FIG. 1 becomes larger, the delay may be compensated for)

the display driving method comprises: 

a clock signal generating circuit generating at least two clock signals and providing different clock signals to the clock signal lines in a time-sharing manner (see Hwang paragraph 0162 and figure 17, CKV, CKVB and figure18 CKV, CKVB notice that VSS3_V1 is initially provided then at a later time VSS3_V2 according to pulse count value during one frame); 

the gate driving unit generating a gate driving signal according to a clock signal on the clock signal line (see Hwang paragraph 0154 where gate driving circuit 100 generates gate signals G1 to Gn based on a vertical synch signal STV, a first clock signal CKV, and a second clock signal CKVB, which are received from the driving controller 300 through a signal line GSL).

The difference between the instant claimed invention and Hwang is that the instant claimed invention recites “when potentials of the clock signals are valid voltages” which appears to be defined as on voltages (see paragraphs 0009-0010 of Applicant’s original specification) instead of discharging off voltages.  

Hwang discloses “gate signal Gn provided to the nth gate line GLn farther away from the driving controller 300 has a more improved discharge speed than that of the gate signal G1 provided to the first gate line GL1 closer (e.g., adjacent) to the driving controller 300” (see Hwang paragraphs 0162-0163).  In a related field of endeavor, Kurihara teaches providing an ON-signal voltage value that is larger depending on a distance from a source driver side so as to compensate for uneven brightness (see Kurihara figure 8, 21 and paragraphs 0009, 0025-0027, 0157-0158, 0197-0206).  One of ordinary skill in the art would have been motivated to have modified Hwang with the teachings of Kurihara to have compensated for ON-signal voltage value so as to compensate for uneven brightness to improve image display.

Consider claim 8, Hwang as modified by Kurihara teaches all the limitations of claim 7 and further teaches wherein the gate driving circuit is configured to transmit the gate driving signal to a pixel circuit included in a display panel through a gate line included in the display panel (see Hwang figure 1, element 100, Px, GL1-GLn and paragraph 0065 where gate driving circuit 100 generates gate signals G1 to Gn based on a control signal (hereinafter referred to as a gate control signal) received from the driving controller 300 through a signal line GSL, and outputs the gate signals G1 to Gn to the plurality of gate lines GL1 to GLn, during each of the frame sections Ft−1, Ft, and Ft+1.), the clock signal generating circuit (see Hwang figure 1, 300, figure 17, element 300, 320) is disposed at a first side of the display panel, a second side is a side opposite to the first side, the clock signal line extends from the first side to the second side, and an extending direction of the gate line intersects an extending direction of the clock signal line (where driving controller 300 is disposed at a top side and clock signal lines CKV, CKVB are illustrated in figure 5 as extending from driving controller 300 to each stage of gate driving circuit 100 which has gate lines provided from an upper area to a lower are of the display); 

the effective display area of the display panel is sequentially divided into B display areas along the extending direction of the clock signal line; B is an integer greater than 1 (see figure 1 reproduced below); 


    PNG
    media_image1.png
    552
    705
    media_image1.png
    Greyscale


the display driving method comprises: when the gate driving circuit provides a gate driving signal for the gate line in the b-th display area, the clock signal generating circuit providing a b-th clock signal for the clock signal line (see Hwang figure 18 where GROUPp Gn receives a gate signal); b is a positive integer less than or equal to B; 

when the potential of the a-th clock signal and the potential of the (a+1)-th clock signal are valid voltages, an absolute value of the potential of the (a+1)-th clock signal is larger than an absolute value of the potential of the a-th clock signal (see Kurihara figure 8, 21 and paragraphs 0009, 0025-0027, 0157-0158, 0197-0206 and Hwang figure 18, Vss3_V1, VSS3_V2, VSS3_Vp and paragraphs 0154-0164 specifically for example paragraphs 0162-0163 where third voltage VSS3 of the first clock signal CKV and the second clock signal CKVB has a relationship of VSS3_V1>VSS3_V2> . . . >VSS3_Vp. As a result, the gate signal Gn provided to the nth gate line GLn farther away from the driving controller 300 has a more improved discharge speed than that of the gate signal G1 provided to the first gate line GL1 closer (e.g., adjacent) to the driving controller 300. Accordingly, even when a delay variation of the gate signals G1 to Gn according to the positions of the gate lines GL1 to GLn becomes greater as the size of the display panel DP shown in FIG. 1 becomes larger, the delay may be compensated for); a is a positive integer less than B.

Consider claim 9, Hwang as modified by Kurihara teaches all the limitations of claim 7 and further teaches wherein the gate driving circuit is configured to transmit the gate driving signal to pixel circuits included in the display panel through gate lines included in the display panel, and the pixel circuits included in the display panel in a same row are electrically connected to the gate lines in a corresponding row (see Hwang figure 1, element 100, Px, GL1-GLn and paragraph 0065 where gate driving circuit 100 generates gate signals G1 to Gn based on a control signal (hereinafter referred to as a gate control signal) received from the driving controller 300 through a signal line GSL, and outputs the gate signals G1 to Gn to the plurality of gate lines GL1 to GLn, during each of the frame sections Ft−1, Ft, and Ft+1.); the display driving method further comprises: when the display picture on the display panel has the horizontal stripes (see Kurihara figure 8, 21 and paragraphs 0009, 0025-0027, 0157-0158, 0197-0206 where uneven brightness corresponds to stripes), 

when the gate driving circuit provides a gate driving signal for the gate line in the display area corresponding to the brighter horizontal stripes, the clock signal generating circuit providing a first clock signal for the clock signal line (see Kurihara figure 8, waveform of scanning line at near end scanning V1); 

when the gate driving circuit provides a gate driving signal for the gate line in the display area corresponding to the darker horizontal stripe, the clock signal generating circuit providing a second clock signal for the clock signal line (see Kurihara figure 8, wave form of scanning line at far end scanning V2); 

when the potential of the first clock signal and the potential of the second clock signal are valid voltages, an absolute value of the potential of the first clock signal is smaller than an absolute value of the potential of the second clock signal (see Kurihara figure 8 where waveform at near end has smaller absolute value than far end waveform).

Consider claim 10, Hwang teaches a display device, comprising a display driving module (see Hwang figure 1, element 300 driving controller); 

the display driving module comprises a clock signal line (see Hwang figure 17, CKV, CKVB), a clock signal generating circuit (see Hwang figure 17, element 320) and a gate driving circuit (see Hwang figure 1, 100 gate driving circuit), wherein the gate driving circuit comprises multiple stages of gate driving units (see Hwang figure 5, SRC1-SCRn+2 driving stages); 

the clock signal generating circuit is electrically connected to the clock signal line and is configured to generate at least two clock signals and provide different clock signals to the clock signal line in a time-sharing manner (see Hwang paragraph 0162 and figure 17, CKV, CKVB and figure18 CKV, CKVB notice that VSS3_V1 is initially provided then at a later time VSS3_V2 according to pulse count value during one frame); 

the gate driving unit is electrically connected to the clock signal line and configured to generate a gate driving signal according to the clock signals on the clock signal line (see Hwang paragraph 0154 where gate driving circuit 100 generates gate signals G1 to Gn based on a vertical synch signal STV, a first clock signal CKV, and a second clock signal CKVB, which are received from the driving controller 300 through a signal line GSL); 

when potentials of the clock signals are off voltages, the potentials of different clock signals are different (see Hwang figure 18, Vss3_V1, VSS3_V2, VSS3_Vp and paragraphs 0154-0164 specifically for example paragraphs 0162-0163 where third voltage VSS3 of the first clock signal CKV and the second clock signal CKVB has a relationship of VSS3_V1>VSS3_V2> . . . >VSS3_Vp. As a result, the gate signal Gn provided to the nth gate line GLn farther away from the driving controller 300 has a more improved discharge speed than that of the gate signal G1 provided to the first gate line GL1 closer (e.g., adjacent) to the driving controller 300. Accordingly, even when a delay variation of the gate signals G1 to Gn according to the positions of the gate lines GL1 to GLn becomes greater as the size of the display panel DP shown in FIG. 1 becomes larger, the delay may be compensated for).

The difference between the instant claimed invention and Hwang is that the instant claimed invention recites “when potentials of the clock signals are valid voltages” which appears to be defined as on voltages (see paragraphs 0009-0010 of Applicant’s original specification) instead of discharging off voltages.  

Hwang discloses “gate signal Gn provided to the nth gate line GLn farther away from the driving controller 300 has a more improved discharge speed than that of the gate signal G1 provided to the first gate line GL1 closer (e.g., adjacent) to the driving controller 300” (see Hwang paragraphs 0162-0163).  In a related field of endeavor, Kurihara teaches providing an ON-signal voltage value that is larger depending on a distance from a source driver side so as to compensate for uneven brightness (see Kurihara figure 12 and paragraphs 0009, 0025-0027, 0197-0206).  One of ordinary skill in the art would have been motivated to have modified Hwang with the teachings of Kurihara to have compensated for ON-signal voltage value so as to compensate for uneven brightness to improve image display.

Consider claim 11, Hwang as modified by Kurihara teaches all the limitations of claim 10 and further teaches wherein the gate driving unit is configured to transmit the gate driving signal to a pixel circuit included in a display panel (see Hwang figure 1, PX and paragraph 0062, 0065 where gate driving circuit 100 generates gate signals G1 to Gn based on a control signal (hereinafter referred to as a gate control signal) received from the driving controller 300 through a signal line GSL, and outputs the gate signals G1 to Gn to the plurality of gate lines GL1 to GLn and pixels PX11 to PXnm are respectively connected to corresponding gate lines from among the plurality of gate lines GL1 to GLn); 

a transistor of which a control electrode in the pixel circuit is connected to the gate driving signal is an N-type transistor, and the valid voltage is a high voltage(see Hwang figure 3, TR and figure 2 where G1-Gn high level signals are illustrated); or a transistor of which a control electrode in the pixel circuit is connected to the gate driving signal is a P-type transistor, and the valid voltage is a low voltage.

Consider claim 12, Hwang as modified by Kurihara teaches all the limitations of claim 10 and further teaches wherein the clock signal generating circuit comprises a timing sequence controller (see Hwang figure 17, 310), a voltage generating sub-circuit (see Hwang figure 17, 320), a control sub-circuit (implicit see Hwang figure 17, DE, STV and paragraph 0162 where lock and voltage generator 320 may set the third voltage VSS3 of each of the first clock signal CKV and the second clock signal CKVB corresponding to the gate lines GL1 to GLi−1 of the first group to VSS3_V1. The clock and voltage generator 320 may set the third voltage VSS3 of each of the first clock signal CKV and the second clock signal CKVB corresponding to the gate lines GLi to GLh−1 of the second group to VSS3_V2. The clock and voltage generator 320 may set the third voltage VSS3 of each of the first clock signal CKV and the second clock signal CKVB corresponding to the gate lines GLh to GLn of the last P group to VSS3_Vp), and a clock signal generating sub-circuit (see Hwang figure 17, 320), 

wherein, the voltage generating sub-circuit is configured to generate an invalid voltage signal and at least two valid voltage signals and provide the invalid voltage signal to the clock signal generating sub-circuit (see Hwang figure 18,VSS3_V1, VSS3_V2, CKV high signal and Kurihara figure 12 and paragraphs 0009, 00235-0027 and 0197-0206 specifically for example paragraph 0025-0027 where voltage signal inputted to one of the plurality of scanning signal lines is higher than that inputted to another of the plurality of scanning signal lines located closer to the video signal driving circuit.); 

the timing sequence controller is configured to provide a control signal to the control sub-circuit through a control signal end and provide an input clock signal to the clock signal generating sub-circuit through an input clock signal end (see Hwang figure 17, element 310 timing controller, CONT, STV); 

the control sub-circuit is electrically connected to the control signal end and the voltage generating sub-circuit and is configured to provide a corresponding valid voltage signal in the at least two valid voltage signals to the clock signal generating sub-circuit under a control of the control signal (see Hwang figure 17, element 310, 320 and paragraph 0162); 

the clock signal generating sub-circuit is electrically connected to the timing sequence controller, the control sub-circuit, and the clock signal line, and is configured to generate a corresponding clock signal according to the input clock signal, the invalid voltage signal, and the corresponding valid voltage signal, and to provide the clock signal to the clock signal line (see Hwang figure 17, element 310, 320 and paragraph 0162).

Allowable Subject Matter
Claims 4-6 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The claimed invention recites 
Claim 4 “The display driving module according to claim 3, wherein the voltage generating sub-circuit is configured to generate a first valid voltage signal and a second valid voltage signal, and output the first valid voltage signal through a first output end and output the second valid voltage signal through a second output end; the control sub-circuit comprises a first control transistor and a second control transistor; a control electrode of the first control transistor is electrically connected to the control signal end, a first electrode of the first control transistor is electrically connected to the first output end, and a second electrode of the first control transistor is electrically connected to the clock signal generating circuit; and a control electrode of the second control transistor is electrically connected to the control signal end, the first electrode of the second control transistor is electrically connected to the second output end, and the second electrode of the second control transistor is electrically connected to the clock signal generating circuit.”

Claim 5: “The display driving module according to claim 3, wherein the voltage generating sub-circuit comprises a power management integrated circuit; the power management integrated circuit comprises at least three voltage conversion circuits; one of the at least three voltage conversion circuits is configured to convert a first predetermined voltage signal into the invalid voltage signal; at least two of the at least three voltage conversion circuits are configured to convert a second predetermined voltage signal into corresponding valid voltage signals.”

Claim 6: “The display driving module according to claim 3, wherein the voltage generating sub-circuit comprises a power management integrated circuit and a voltage generating integrated circuit; the power management integrated circuit is configured to generate the invalid voltage signal and a first valid voltage signal; the voltage generating integrated circuit is configured to convert a third predetermined voltage signal into a corresponding at least one of the valid voltage signals. ”

Claims 13-15 recites similar allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Hwang et al, U.S. Patent Publication No. 20170110076 (figure18) 
Kurihara, U.S. Patent Publication No. 20040070579 (figure 8, 21)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including the recited features of dependent claims 4-6, 13-15.	

These features find support at least at figure 6 and paragraphs 0146-0156 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 4-6, 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following claim language, drafted by the examiner, is considered to overcome the rejection under 35 USC 112 of claims 1 and 10 in this application.  
Claim 1, lines 10-11 recite “when potentials of the clock signals are valid voltages, the potentials of different clock signals are different.”  Examiner suggests replacing lines 10-11 with “wherein potentials of the clock signals during clock signal intervals corresponding to 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al, U.S. Patent Publication No. 20150194121 (figure 10), Lee et al, U.S. Patent Publication No. 20170345360 (figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625